Exhibit 10.5

 

FIRST AMENDMENT
TO
GLOBAL PARTNERS LP LONG-TERM INCENTIVE PLAN
GRANT OF PHANTOM UNITS
WITH DERs

 

Grantee:  Eric Slifka

Grant Date:  August 14, 2007

Restricted Period:  January 1, 2007 to December 31, 2009

Phantom Units Granted:  24,541

 

WHEREAS, Global GP LLC (“GPLLC”) has granted to you Phantom Units under the
Global Partners LP Long-Term Incentive Plan pursuant to the above identified
Grant Agreement; and

 

WHEREAS, GPLLC and you desire to amend the Grant Agreement as provided herein;

 

NOW, THEREFORE, Paragraphs 4(a) and (b) of the Grant Agreement are amended
effective as of the Grant Date to read as follows:

 

(a)                                  Phantom Units.  As soon as administratively
practicable in 2010 after the Plan’s Committee determines that the Performance
Goal set forth on Attachement A has been achieved, but in no event later than
March 15, 2010 (if the Performance Goal is achieved), or, if earlier, within 2½
months following a Change of Control as provided in Paragraph 3(e) , you shall
be paid one Unit for each such vested Phantom Unit, subject to Paragraph 7;
provided, however, the Committee may, in its sole discretion, direct that a cash
payment be made to you in lieu of the delivery of such Unit, payable at the same
time such Unit would have otherwise been delivered to you.  Any such cash
payment shall be equal to the Fair Market Value of the Unit on the day
immediately preceding the payment date.  If more than one Phantom Unit vests at
the same time, the Committee may elect to pay such vested Award in Units, cash
or any combination thereof, in its discretion.

 

(b)                                  DERs.  Subject to Paragraph 7, at the same
time you receive payment of a vested Phantom Unit in accordance with Paragraph
4(a) above, you shall also be paid the amount of all tandem DERs credited to
your bookkeeping account with respect to such vested Phantom Unit.

 

Executed this December 31, 2008, effective for all purposes as provided above.

 

 

GLOBAL GP LLC

 

 

 

By:

/s/ Edward J. Faneuil

 

Name:

Edward J. Faneuil

 

Title:

EVP and General Counsel

 

 

 

GRANTEE

 

 

 

By:

/s/ Eric Slifka

 

Name:

Eric Slifka

 

--------------------------------------------------------------------------------